Citation Nr: 0602109	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from May 1944 to June 
1946 and from January 1947 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, SC.  At that time, the RO granted service 
connection and a noncompensable disability evaluation for 
bilateral hearing loss, and denied an evaluation in excess of 
10 percent for tinnitus.  The veteran perfected his appeal as 
to both disability evaluations.  However, in an April 2004 
signed statement, the veteran withdrew his appeal as to the 
matter of a rating in excess of 10 percent for tinnitus.  As 
such, the Board will confine its consideration to the issue 
as set forth on the decision title page.

The Board observes that the March 2004 VA examination report 
indicates that the veteran said the reason he filed his 
current claim is that he felt his disability should have been 
paid for in the past 30 years.  While not entirely clear, it 
may be that by his statement, the veteran seeks to raise a 
claim for an earlier effective date for the award of service 
connection for bilateral hearing loss.  If the veteran or his 
representative desire to raise a claim for an earlier 
effective date, they should do so with specificity at the RO.


FINDINGS OF FACT

1.  VA audiological examination in July 2003 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 58 decibels in the veteran's service-connected left 
ear, with speech recognition of 92 percent, corresponding to 
Level II hearing.  Pure tone thresholds averaged 43 decibels 
in his service-connected right ear, with speech recognition 
of 96 percent, corresponding to Level I hearing.

2.  VA audiological examination in March 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 59 decibels in the veteran's service-connected 
left ear, with speech recognition of 88 percent, 
corresponding to Level III hearing.  Pure tone thresholds 
averaged 45 decibels in his service-connected right ear, with 
speech recognition of 92 percent, corresponding to Level I 
hearing.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him two 
comprehensive VA examinations addressing his claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that, by way of a July 2003 
letter to the veteran, the RO met VA's duty to notify him of 
the evidence necessary to substantiate his claim.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted July 2003 "duty to assist" letter was 
issued prior to the appealed August 2003 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield v. Nicholson, supra.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.	Factual Background

In a December 1999 rating decision, the RO granted the 
veteran's claim for service connection for left ear hearing 
loss, assigned a noncompensable evaluation, and service 
connection for tinnitus, and assigned a 10 percent disability 
evaluation.  Service connection for right ear hearing loss 
was denied at that time. 

In June 2003, the RO received the veteran's current claim for 
a compensable rating for his service-connected left ear 
hearing loss.  He also described worsening right ear hearing 
loss.

The veteran submitted a June 2003 private medical record that 
includes audiogram findings, in pure tone thresholds, in 
decibels, that appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
30
55
70
LEFT
       
30
       
45
35
75
85

Speech discrimination scores were 88 percent in the veteran's 
right ear and 92 percent in his left ear.  Hearing aids were 
recommended.

The veteran underwent VA audiology examination in July 2003.  
According to the examination report, he had a progressive 
bilateral hearing loss with difficulty hearing on the 
telephone and in understanding his grandchild.  He had to 
turn up the volume on the television.  VA had not issued 
hearing aids.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
50
60
LEFT
       
25
       
35
35
70
90

The veteran had a pure tone average of 58 decibels in his 
left ear and 43 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 96 
percent for the right ear and 92 percent in the left ear, 
considered excellent at normal conversational levels.  

VA outpatient records, dated from July to September 2003, 
indicate that the veteran was seen in the audiology clinic 
and fitted with hearing aids.

The veteran underwent VA audiology examination in March 2004.  
According to the examination report, the veteran said there 
was no change in his hearing since lasted tested by VA in 
July 2003.  It was noted that he indicated that he filed his 
claim because he believed his disability should have been 
paid for in the past thirty years.  He wore VA-issued hearing 
aids.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
65
LEFT
       
25
       
35 
40
70
90

The veteran had a pure tone average of 59 decibels in his 
left ear and 45 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 92 
percent for the right ear and 88 percent in the left ear.  It 
was noted that the veteran's word recognition scores were 
excellent at normal conversational levels.    

In his April 2004 substantive appeal, the veteran said that 
even when he wore hearing aids, he experienced difficulty 
understanding the spoken word.  Occasionally, he took out one 
of his hearing aids to better decipher speech, but that was 
not his normal hearing.

III.	Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2005), represent the average impairment of 
earning capacity resulting from disability.  

The Board notes that the August 2003 rating decision granted 
service connection and the currently assigned noncompensable 
percent disability evaluation.  In February 2004, the RO 
received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected 
bilateral hearing loss.  The Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2004)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in June 2003, so the new regulations are 
for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.  

The results of the July 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 43 decibels with speech recognition of 96 
percent, and an average of 58 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level II, thus 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the March 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 45 decibels with speech recognition of 92 
percent, and an average of 59 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level III, 
thus corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 results in a noncompensable rating for the service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he is unable to hear high pitched 
sounds, such as telephone conversation, or softly spoken 
conversation, including when there is background noise, but 
no specific compensation is provided based upon such 
inability.  Our sympathy is with the veteran, and we trust 
that he will continue to utilize the VA-provided hearing aids 
to ameliorate his hearing difficulty.  

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased (compensable) 
initial rating for the service-connected bilateral hearing 
loss.  The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


